DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    HELEN MARISA ANN DYKES,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-1316

                          [January 26, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Michael McNicholas, Judge; L.T. Case No.
472019CF000648A.

  Carey Haughwout, Public Defender, and Elijah Giuliano, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and MaryEllen M.
Farrell, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed. See Brown v. State, 4D20-1426, 2022 WL 107974 (Fla. 4th
DCA Jan. 12, 2022).

MAY, GERBER and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.